Order, Supreme Court, New York *641County (Ellen Gesmer, J.), entered on or about December 12, 2012, which, among other things, declared defendant husband guilty of contempt for failing to pay support arrears, unanimously affirmed, with costs.
Defendant’s bare, conclusory assertion of his inability to pay the support obligation was insufficient to warrant a hearing (Farkas v Farkas, 209 AD2d 316, 317-318 [1st Dept 1994]). Although given ample opportunity by way of a briefing schedule set by the court, defendant failed to cross-move for a downward modification, submit an affidavit setting forth his alleged inability to pay, or oppose plaintiffs motion by requesting a hearing on his inability to pay. Thus, defendant failed to raise any issue of fact requiring a hearing on his alleged inability to pay (id.). Concur — Tom, J.P., Mazzarelli, Moskowitz and Gische, JJ.